Citation Nr: 1608010	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-27 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 18, 1999 for the grant of service connection for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from December 1976 to December 1979.  The Veteran had a subsequent period of service from December 1979 to October 1981 and he received a Bad Conduct Discharge, which constitutes a bar to receipt of VA benefits for that period only.

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia, which granted entitlement to service connection for schizophrenia, paranoid type.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for anxiety disorder and depression in September 1991.  The claim was denied in a January 1993 rating decision, and the Veteran did not properly appeal the claim or submit new and material evidence within one year of the decision.  The January 1993 rating decision is final.

2.  The Veteran submitted a claim of entitlement to service connection for schizophrenia/nervous condition in February 1993.  The claim was denied in a March 1994 rating decision, and the Veteran did not properly appeal the claim or submit new and material evidence within one year of the decision.  The March 1994 rating decision is final.

3.  The Veteran submitted a claim of entitlement to service connection for schizophrenia and depression in November 1995.  The claim was denied in an October 1996 rating decision, and the Veteran did not properly appeal the claim or submit new and material evidence within one year of the decision.  The October 1996 rating decision is final.

4.  The Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in March 1997.  The claim was denied in a December 1998 rating decision, and the Veteran did not properly appeal the claim or submit new and material evidence within one year of the decision.  The December 1998 rating decision is final.

5.  The next written communication from the Veteran which could be interpreted as an informal or formal claim of entitlement to service connection for a psychiatric disorder was received in March 1999.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than March 18, 1999 for the grant of service connection for schizophrenia, paranoid type, have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.151, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2015), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In the instant case, the Veteran is challenging the effective date assigned to a grant of service connection for schizophrenia, paranoid type.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

Regarding VA's duty to assist, determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings. Generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding. Such has not been alleged in this case. Thus, VA's duty to assist is also met. 

 The Veteran and the Appellant were provided an opportunity to set forth their contentions during the March 2015 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the March 2015 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the requirements to substantiate an earlier effective date claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor identified any prejudice in the conduct of the hearing.

II. Analysis

The Veteran contends that he is entitled to an effective date of September 1991, the date he initially submitted a claim of entitlement to service connection for a psychiatric disorder.  The Veteran testified in March 2015 that he was already being treated for schizophrenia in 1991.  Board Hearing Transcript 3-4.  He stated, essentially, that VA had not previously accepted his lay statements and other evidence showing that his psychiatric problems had been going on for a long time, and if they had, he would have been granted service connection earlier than 1999.  Id. at 4.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits or a claim reopened after a prior final denial shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Thus, "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 377, 382 (1999); see generally Sears v. Principi, 349 F.3d 1326, 1328-32 (Fed. Cir. 2003) (upholding VA's regulatory determination that, as a rule, the effective date for an award made pursuant to a request to reopen cannot predate the request).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2015).  The regulations in effect at the time the Veteran filed his claims of entitlement to service connection stipulated that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2013).

In this case, the Veteran first submitted a claim of entitlement to service connection for a psychiatric disorder, claimed as anxiety disorder and depression, in September 1991.  In a January 1993 rating decision, the RO denied entitlement to anxiety disorder and depression on the basis that the evidence received did not show that a disorder was incurred during his period of honorable active service or within the presumptive period following separation and had continued to be disabling from that time.  The rating decision specifically indicated that it was addressing the claim dated September 9, 1991, and was accompanied by notice of the Veteran's appellate rights.

Appellate review is initiated by filing a notice of disagreement within one year from the date that the RO mails the rating decision and completed by filing a substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201 (2015).  A notice of disagreement must be a "written communication from the claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result."  38 C.F.R. § 20.201(b) (2015).

While there is an October 1992 correspondence of record in which the Veteran writes that he disagrees with the decision of April 1992, this letter is clearly not a response to the January 1993 rating decision as it was received by VA before the issuance of the official rating decision.  Therefore, it cannot be accepted as a notice of disagreement with that decision.  The Board it unclear what "April 1992" document/decision the Veteran is referencing in this statement.  

The Veteran also submitted a February 1993 correspondence stating that he wished "to re-open" his claim because consideration had not been given to his treatment for schizophrenia.  The Board does not find that this statement expressed dissatisfaction or disagreement with the January 1993 rating decision or a desire to appeal the result.  See id.  It therefore cannot be accepted as a notice of disagreement.  No other correspondence was received from the Veteran within one year of the January 1993 rating decision which expressed disagreement or a desire to appeal that decision.  An unappealed rating decision is final in the absence of clear and unmistakable error, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).  The September 1991 rating decision was not appealed, and is therefore final.

The Veteran's February 1993 letter, noted above, was accepted as a request to reopen the claim.  A March 1994 rating decision denied the claim, on the basis that the new evidence received was not material, and thus the claim was not reopened.  The letter was accompanied by notice of his appellate rights.  The Veteran did not submit a notice of disagreement within one year of the March 1994 rating decision.  The March 1994 rating decision is therefore final and, in the absence of a finding of clear and unmistakable error, is not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a) 20.200, 20.201.  

The Veteran also submitted claims for paranoid schizophrenia and depression in November 1995 and for PTSD in March 1997.  These claims were respectively denied in rating decisions dated in October 1996 and December 1998, accompanied by notice of his appellate rights.  The Veteran did not submit a notice of disagreement to these decisions, and they are final and not subject to revision on the same factual basis.  Id.  The December 1998 rating decision denied the Veteran's claim of entitlement to service connection for PTSD on the basis that he had not been diagnosed with PTSD, and noted that his diagnoses of schizophrenia and depression had been found not to be service-connected.

In March 1999, the Veteran submitted a claim stating that he had not intended that his prior claim be for PTSD and wrote that "again I am claiming service connection for schizophrenia."  While submitted within one year of the December 1998 rating decision, the Board again finds that this correspondence does not express dissatisfaction or disagreement with the December 1998 rating decision and a desire to appeal the result.  38 C.F.R. § 20.201.  It therefore cannot be accepted as a notice of disagreement with a prior denial, but was properly interpreted by the RO as a new claim of entitlement to service connection for a psychiatric disorder.  In this regard, the Veteran stated that his claim was "for schizophrenia, continuous paranoid type" and that the "decision [December 1998 rating decision] stated that I was denied for P.T.S.D."  Despite the Veteran's displeasure with how VA characterized his acquired psychiatric disorder, the Board, even with a liberal reading of this statement, does not find that it express a desire to appeal the December 1998 rating decision.  However, on the basis of this correspondence indicating a new claim, the Veteran's claim was eventually granted in a February 2010 rating decision, and a March 1999 effective date was assigned.

The Board has also not found that any new and material evidence was received within a one year period following any of the prior denials which would allow for those claims to remain pending.  See 38 C.F.R. § 3.156(b).  While additional medical evidence was received throughout the period between 1991 and 1999, this evidence showed only that the Veteran continued to have current psychiatric diagnoses, for which he was receiving treatment.  It is therefore not "material," as evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  Id.  Accordingly, these prior denials, including the most recent final denial issued in December 1998, are bars to an effective date for the award of service connection for schizophrenia prior to the dates of those decisions.    

Based on a review of the evidence of record, the Board finds no evidence which indicates that an effective date any earlier than March 1999 may be granted for the award of service connection for schizophrenia, paranoid type.  The effective date of an award is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In this case, the current claim was received in March 1999, and this is the earliest effective date that can be assigned.  38 C.F.R. § 3.400(q)(2), (r).  The Board has considered all of the evidence of record, and finds no submission from the Veteran between December 1998, the date of the last final denial, and March 1999 that can be interpreted as a claim of entitlement for benefits for schizophrenia.

The Board has considered the fact that the December 1998 rating decision denied entitlement to service connection for PTSD, and not for schizophrenia.  While the Veteran's correspondence indicates that he has intended all of his claims since 1991 to encompass the same psychiatric symptomatology, regardless of diagnosis; even if the Board were to consider this to be an entirely separate claim, there is still no basis for an effective date prior to March 1999.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (stating that if a new claim is not based upon a diagnosed disease or injury that is distinct from a claim previously considered, then VA must evaluate whether the evidence submitted since the last final decision on that claim tends to substantiate an element of a previously adjudicated matter); see also Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009) ("multiple diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims").  The most recent prior denial would then be the October 1996 rating decision, which clearly denied a claim for service connection for schizophrenia.  There are no submissions from the Veteran between October 1996 and March 1999 that can be interpreted as a claim of entitlement for benefits and would allow for any earlier effective date or evidence that would substantiate an element that was missing from the October 1996 rating decision.  Indeed, the latter point will be discussed next.

The Board has also considered whether the treatment records obtained by the Board could constitute an informal claim for benefits.  VA treatment records show that the Veteran received treatment for schizophrenia regularly, including in January 1999, two months prior to the current effective date assigned, and later than the December 1998 denial.  VA regulations do provide that, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b) (2014); see MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (stating that § 3.157(b)(1) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability").


Here, the Board is not able to accept the Veteran's VA treatment records as an informal claim for benefits because there was no intent to file for VA benefits.  Generally, the "mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  The Veteran was not service connected for any psychiatric disorder prior to March 1999, so earlier VA treatment records cannot be accepted as informal claims.  While the Veteran submitted several claims to reopen this issue, the reopening of a claim for service connection is not the kind of reopening that is contemplated by 38 C.F.R. § 3.157(b).  That provision contemplates "reopening" of a claim for "compensation," not service connection, where service connection had already been granted, but no compensation was awarded.  In this case, no formal claim for service connection for a psychiatric disorder had ever been allowed before the February 2010 decision was promulgated.  Accordingly, the provisions of section 3.157(b) do not apply.

Regarding the Veteran's assertion that he has suffered from a psychiatric disability since at least 1991, and therefore he deserves to be compensated on an equitable basis, the Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.5, 20.101 (2015).  While acknowledging the Veteran's contentions, given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to deny entitlement to an effective date prior to March 18, 1999.  The Board does not have the authority to grant the Veteran's claim on an equitable basis, and is constrained to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board also acknowledges that the Veteran testified in March 2015 that he had been notified in 2003 that because his service treatment records were missing, if his case was ultimately granted, he would be assigned an effective date of the original claim.  If, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  The December 2003 supplemental statement of the case did indicate that the Veteran's service treatment records were not available for review, and if these records were later located, and the decision were to be reconsidered, the effective date could be the date of the original claim.  While new clinical records from the Veteran's service were obtained in 2005, these records were absolutely silent for any complaints or treatment related to a psychiatric disorder.  The Board finds that these records are therefore not relevant to the issue being decided, and do not provide a basis for reconsideration of the issue or the assignment of any earlier effective date.

The Board also notes that the September 1999 claim that is of record was dated by the Veteran on March 9, 1999, and the date stamp noted by the RO, that of March 18, 1999, has not been associated with that record.  However, the error is harmless because granting the Veteran an effective date of March 9, 1999 instead of March 18, 1999 would ultimately not result in additional compensation as it falls within the same month as the effective date already assigned.  See 38 C.F.R. § 3.31 (2015) (providing that "payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation, or a monetary allowance under 38 U.S.C. chapter 18 for an individual who is a child of a Vietnam veteran may not be made for any period prior to the first day of the calendar month following the month in which the award became effective" (emphasis added)).  While the Veteran could be entitled to an earlier effective date of March 9, 1999, the Board will not alter the RO's finding March 18, 1999 was the date he filed the claim to reopen, as such would be superfluous and of no benefit to the Veteran.  See generally Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (explaining the harmless error rule in the context of claims for VA benefits).

In sum, the prior rating decisions are final, and there is no additional document or medical record that might be construed as a claim of entitlement to service connection for schizophrenia, paranoid type, or any other psychiatric disorder prior to March 1999.  As the March 1999 claim is the first intent expressed by the Veteran for entitlement to a psychiatric disorder since the last prior final denial, there is no basis for granting an earlier effective date than March 18, 1999.  


ORDER

Entitlement to an effective date earlier than March 18, 1999 for the grant of service connection for schizophrenia, paranoid type, is denied.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


